Appeal from a judgment of the Supreme Court at Special Term (Kahn, J.), entered May 2,1983 in Albany County, which granted petitioner’s application, in a proceeding pursuant to CPLR article 78, to annul a declaratory ruling and order issued by respondent Public Service Commission and to direct said commission to enter an order declaring that petitioner is entitled to receive a rate of at least 6 cents per kilowatt hour on all sales of power made on or after *946July 6, 1982. In view of the decision of this court in Matter of Consolidated Edison Co. v Public Serv. Comm. (98 AD2d 377), the instant matter should be remitted to Special Term for further consideration in light of that case. Decision withheld, and matter remitted to Special Term for reconsideration under the holding of Matter of Consolidated Edison Co. v Public Serv. Comm. (98 AD2d 377). Mahoney, P. J., Sweeney, Kane and Levine, JJ., concur; Mikoll, J., not taking part.